Citation Nr: 0629287	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic low back pain secondary to a myelogram.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2006, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge at the Houston RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming compensation under 38 U.S.C.A. 
§ 1151 for a back disability secondary to a myelogram 
performed in June 1978 at the VA Hospital in Houston, Texas.  
In this regard, the claims folder does contain a VA Hospital 
Summary report for the period June 5, 1978 to June 19, 1978 
from the VA Hospital in Houston, which does show that a 
myelogram was performed on the appellant.

Additionally, a September 2004 report from Dr. Richard A. 
Evans stated that it was "likely the injection or the dye 
used for the myelogram caused adhesive arachnoiditis 
resulting in [the appellant's] chronic back pain."  

VA received this claim in December 2002.  Therefore, the 
current version of 38 U.S.C.A. § 1151 is applicable in the 
instant matter, which has added the requirement that there 
must be evidence showing that the additional disability for 
which benefits are sought was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.  Accordingly, the Board has 
determined that the appellant should be afforded a VA 
examination.    

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

38 C.F.R. § 17.32(d) states that the informed consent process 
must be appropriately documented in the medical record.  
Furthermore, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that, inter alia, 
require injections of any substance into a joint space or 
body cavity.  Id.  Although the claims folder contains the 
June 1978 VA Hospital Summary report, neither the treatment 
records pertaining to this hospitalization nor any informed 
consent documentation are associated with the claims folder.  
This matter must be remanded in order to obtain these 
records.    

Finally, it is also noted that the appellant indicated having 
received recent medical treatment, the records of which it 
appears, have not been associated with the claims folder.         

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant submit to 
VA any outstanding relevant treatment 
records or, alternatively, identify any 
such records and complete authorizations 
for VA to obtain any relevant private 
treatment records not already associated 
with the claims folder.  

2.  Obtain all records concerning the 
appellant's June 1978 hospitalization at 
the VA Hospital in Houston, Texas, to 
specifically include any consent 
documents and, in particular any consent 
documents related to the myelogram 
performed during this hospitalization.   

3.  Schedule the appellant for a VA 
examination.  The examiner is directed to 
provide an opinion as to whether the 
veteran has additional disability due to 
the myelogram performed at the VA 
Hospital in Houston in June 1978.  All 
appropriate tests should be conducted.  
If he has such additional disability, the 
examiner is directed to identify and 
state whether it is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
fault on the part of VA in furnishing 
care, or an event not reasonably 
foreseeable.  It is noted that the 
appellant contends that he has a low back 
disability as a result of the myelogram 
and a private doctor has stated that the 
myelogram caused adhesive arachnoiditis 
resulting in the appellant's chronic back 
pain.  The examiner is directed to use 
the following language, as may be 
appropriate:  "due to," "more likely than 
not due to" (likelihood greater than 
50%), "at least as likely as not due to" 
(50%), "less likely than not due to" 
(less than 50% likelihood), or "not due 
to" carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.  The complete 
rationale for any opinion rendered should 
be set forth in the examination report.  
The claims folder must be made available 
to the examiner for review.  Such review 
should be indicated on the examination 
report.        

4.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative are to be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed to respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


